Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Detail Action
This office action is in response to the application filed on 1/27/2021.
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 recites the limitation "the communication processing units" in “all of the plurality of the communication processing units”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2 and 3 depend on claim 1 and inherit the limitation as well as deficiency of claim 1 and are rejected for similar reason above.
Claims 4 and 6 recites the limitation "the estimated processing time" in “based on delay information indicating the estimated processing time”.  There is insufficient antecedent basis for this limitation in the claim.  Though there is a previous recitation of “estimates a processing time”, however, there is no direct recitation of “estimated processing time”.  In some scenario, such action may not produce any result.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: Specification [0065], discloses a delay emulation unit creates and updates a network delay model by analyzing and learning received communication packets.  The above claims recite the limitation of “sequentially estimates a processing time of the communication processing of the communication processing unit by analyzing and learning a received communication packet”  There is a clear gap between analyzing and learning  received communication packet and sequentially estimates a processing time of the communication processing of processing unit.  What information in the packet is used during the analysis and learning in order to perform the steps of sequentially estimation is left wide open and therefore indefinite. Applicant is advised to show what information in the packet is used for analysis and learning.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lai et al. (“Design the Remote Control System With the Time-Delay Estimator and the Adaptive Smith Predictor”, per IDS)

Per claim 1, Lai discloses
a control unit configured to control a target controlled apparatus; (see Fig. 1, for NCS block diagram, showing a controller controls actuator via a network) and 
at least one communication processing unit configured to execute communication processing in communication between the target controlled apparatus and the control unit, (Fig. 9 (a), see “Network” corresponding to at least one communication processing unit; similarly see Fig.1, Network, Command Time Delay for example.) wherein the communication processing unit sequentially measures a processing time of the communication processing and sequentially outputs delay information indicating the measured processing time to the control unit, and the control unit sequentially acquires the delay information from all of a plurality of the communication processing units, ( pp. 76, Section A, clock-driven sensor node transmit the sampling data to the controller node…all data arrived sequentially.  RTT measurement periodically provides accurate delay measurement)and based on the acquired delay information, sequentially updates delay information incorporated in a control algorithm for controlling the target controlled apparatus, (pp. 76, Section A. see realized control algorithm, Section A, 4), time-delay adopted for adaptive Smith predictor; Section III, see delay time can be measured and well  compensated by applying Smith predictor. Also see Section B. for Smith predictor to compensate delay time.) wherein each of the control unit and the communication processing unit is implemented by: 
i) computer executable instructions executed by at least one processor, ii) at least one circuitry or iii) a combination of computer executable instructions executed by at least one processor and at least one circuitry. (Section II, see implemented by a computer)

Per claim 5, it is the corresponding method claims reciting similar limitation of claim 1 and is rejected for similar reason of claim 1.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (“Design the Remote Control System With the Time-Delay Estimator and the Adaptive Smith Predictor”, per IDS) in view of Harel (US 20170289827 A1)

Per claim 2, the rejection of claim 1 is incorporated;
Lai does not specifically disclose 
 wherein the communication processing unit measures the processing time based on a start time of the communication processing and an end time of the communication processing. 

However, Harel discloses
wherein the communication processing unit measures the processing time based on a start time of the communication processing and an end time of the communication processing. ([0030], see determine a delay time based on start time T1 and end time T2.)


Therefore, it would have been obvious to a person of ordinary skill before the effective filing date of the invention to incorporate the teachings of Harel into the teachings of Lai to include the limitation disclosed by Harel.  The modification would be obvious to one of ordinary skill in the art to want to determine delay time based on start time and end time in order to accurately measure the overall system performance.

	
	Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming issues identified in this office action.




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

It is noted that any citation [[s]] to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. [[See, MPEP 2123]]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday – Friday 8:00AM -4:00PM. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/PHILIP WANG/                                         Primary Examiner, Art Unit 2199